Cowin, J.
(dissenting). The court informs us today that possession of an unlicensed firearm does not “by its nature involve[] a substantial risk that physical force against the person of another may result,” and that therefore that crime does not constitute a “predicate offense” for purposes of G. L. c. 276, § 58A (which authorizes pretrial detention based on the “dangerousness” of the defendant). This conclusion may well come as a surprise to those escalating numbers who are victimized, or who have observed others victimized, by the use of unlawfully possessed firearms, as well as to those whose reading of the daily newspaper communicates the stunning social costs of our failure to address seriously the problems associated with the alarmingly increasing use of such weapons. I therefore respectfully dissent.
I agree with the court that the statutory power to detain without bail a person charged with particular felonies on the ground of dangerousness is limited to those occasions in which commission of a defined felony has been claimed. Ante at 711-712. I also agree with the court that application of the statute to a given felony must be determined in the abstract based on the character of that felony without reference to the specifics of the individual case or the individual defendant. Those considerations become relevant only after a conclusion that the statute applies to the felony charged.
I part ways with the court in the following respect. The definition of an eligible felony in § 58A appears to be the result of a legislative effort to expand the concept of dangerousness beyond *718those felonies in which violence actually occurs or is threatened. Such felonies are obviously included as eligible for pretrial detention (Commonwealth may seek order of pretrial detention or release on conditions “for a felony offense that has as an element of the offense the use, attempted use, or threatened use of physical force against the person of another”). But the definition does not stop there; the statute goes on to refer to “any other felony that by its nature involves a substantial risk that physical force against the person of another may result” (emphasis supplied). Thus, it is plain that the Legislature sought to include within the scope of those charges for which dangerousness hearings are available offenses that, while not violent themselves, create a substantial risk that physical force against a person will follow.
Try as I might, I cannot understand how possession of a firearm in violation of applicable licensing law can constitute anything other than a substantial risk that the firearm will be used to effect “physical force against the person of another.” G. L. c. 276, § 58A. When a handgun or automatic weapon is involved, the purpose of the firearm is to injure or kill; there is no other reason for that weapon’s existence. We have recognized in various contexts that firearms are, by nature and design, dangerous instrumentalities. See, e.g., Jupin v. Kask, 447 Mass. 141, 151 (2006), in which we acknowledged the existence of a heightened duty of care on the part of gun owners because of the nature of firearms. Similarly, legislation has often been adopted because of the obvious dangers posed by the availability of firearms. The Legislature has increased the minimum sentence to five years’ imprisonment for the mere possession of a firearm during the commission or attempted commission of a felony. See G. L. c. 265, § 18B, as amended through St. 1998, c. 180, § 561; Commonwealth v. Hines, 449 Mass. 183, 187-189 (2007). See also Commonwealth v. Hawkins, 21 Mass. App. Ct. 766, 768-769 (1986) (possession of firearm in armed robbery “as aggravating a circumstance as actual use”).
The risks associated with the possession of any firearm quite *719clearly are increased when those firearms are unlicensed. It is generally understood in the Commonwealth that there are licensing requirements applicable to firearms, and that it is unlawful to violate them. That the owner or user of an inherently dangerous instrumentality subject to licensure chooses not to abide by licensing requirements suggests powerfully that that person has obtained the weapon for an unlawful purpose that involves violence or the threat thereof. This is nothing more than common sense. We have stated that “the Legislature might infer from common knowledge . . . that a large proportion of those who use guns in violent crimes in this Commonwealth are unlicensed.” Commonwealth v. Jackson, 369 Mass. 904, 911 (1976). The fact that some otherwise law-abiding individuals may possess unlicensed firearms due to neglect or mistake does not alter the basic nature of the act in most situations or reduce the danger of death or serious personal injury that accompanies the use of the great majority of firearms that have not satisfied licensing requirements.2
The court does not address effectively either the obvious relationship between unlicensed firearms and their use in violent behavior or the alarming proliferation of such weapons and their use in antisocial activity. Instead, the court resorts to a most subtle distinction between possession of an unlicensed firearm and the use of that firearm. Ante at 714. Reduced to its minimum, that is simply a reiteration of the tired slogan that “guns don’t kill people, people do.” We know this to be a dangerous oversimplification. The fact is that people kill people with guns, and in a substantial number of cases those guns are unlicensed. I have little doubt that a distinction between the existence of an unlicensed weapon and its use never entered into the collective legislative mind when the language of § 58A regarding felonies involving “a substantial risk [of] physical force” was adopted. Creation of the distinction by judicial construction essentially amends the statute and is inconsistent with its purpose.
The court uses interpretive expedients to support its conclusion *720that we need not concern ourselves with the risks posed by the possession of unlicensed weapons. The statement that “we discern no principled legal distinction between the risk of physical force posed by licensed and unlicensed possessors of firearms,” ante at 714, simply ignores reality. Similarly, the court emphasizes that disregard of the safety of others is not an element of the offense of unlicensed possession of a firearm in violation of G. L. c. 269, § 10 (a), ante at 716 n.12. But the exercise in which we are presently engaged is not a determination of what constitutes sufficient evidence to convict under that statute. While the motive of an unlicensed possessor is irrelevant to the offense of possession without a license, it is not that statute that we consider. Rather, it is an entirely different statute, i.e., G. L. c. 276, § 58A, which is based on the concept of substantial risk of physical force against the person of another. If that is the consideration, the differences in likely behavior of licensed as opposed to unlicensed possessors of weapons becomes obvious.
Use of the doctrine of ejusdem generis, ante at 713-714, is misplaced and distorts the legislative purpose. As the court states, we are guided in our interpretation by “the intent of the Legislature ascertained from all its words construed by the ordinary and approved usage of the language, considered in connection with the cause of its enactment, the mischief or imperfection to be remedied and the main object to be accomplished.” Hanlon v. Rollins, 286 Mass. 444, 447 (1934). Here, the Legislature’s purpose is revealed by the scope of the felonies to which § 58A applies (i.e., not only those in which physical force is an element, but also those to which a substantial risk of physical force attaches). Later references to other offenses such as burglary, arson, and violation of abuse orders expand the definition so that it will govern activities that might not otherwise be covered. Such references have not been included in the statute to limit its intended scope.
At the end of an opinion devoted largely to explaining why unlicensed firearms do not create the type of physical force that justifies a dangerousness hearing under § 58A, the court states that “we are not unmindful of the dangers relating to unlicensed possession of firearms.” Ante at 717. Neither is the Legislature. We should allow the statute to operate as that body intended, *721specifically, that the remedy is available where there is a substantial relationship between the felony charged and the risk of violence. That does not mean that the remedy will be imposed in all, or even most, cases. A considerable burden of proof remains on the Commonwealth to establish that, applying carefully defined factors, “no conditions of release will reasonably assure the safety of any other person or the community.” G. L. c. 276, § 58A (3). But a fair reading of the statute would reject the pretense that a firearm is some neutral piece of equipment that is harmless in and of itself, and would recognize at a minimum the deadly sequence that so often follows on the possession of an unlicensed firearm. I would reverse the orders of the Superior Court.

In this respect, the Legislature has apparently accepted the proposition that people who possess guns are likely to fire them, an inference that seems to escape the court. See infra.


In the event of the “innocent" failure to secure a proper license, the nature of the offense would become apparent at the hearing pursuant to G. L. c. 276, § 58A, where the Commonwealth must demonstrate by clear and convincing evidence that “no conditions of release will reasonably assure the safety of any other person or the community." G. L. c. 276, § 58A (3).